Citation Nr: 1452817	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-30 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction and erectile deformity related to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center (VAMC).

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for depression related to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In April 2013, the Board remanded the claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for depression related to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center (VAMC) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a qualifying additional disability of erectile dysfunction or erectile deformity as due to removal, replacement, and then subsequent removal of a penile prosthesis.  





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the residuals of removal, replacement, and then subsequent removal of a penile prosthesis as due to treatment received at the VAMC have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was advised in a June 2009 letter, prior to the initial February 2010 unfavorable rating decision. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  As this is a paperless claim, the Board has also reviewed the Veteran's Virtual VA and VBMS claims file, noting no additional records.  Additionally, the VA has obtained VA examinations and opinions.  The Board finds that the opinions received are thorough and well-explained such that further opinion or examination is not necessary in this case.

The Board finds that there has been substantial compliance with the June 2009 remand, in that all available VA records have been obtained and a VA examination with a medical opinion on the matter has been obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that in January 2006, he underwent a surgery at the VA that resulted in the improper removal and replacement of a penile prosthesis and has since experienced erectile dysfunction and erectile deformity.  He contends that the surgeon he was told would perform the operation, who had performed that operation many times, was replaced the day of his surgery by a younger and inexperienced surgeon.  Three days following the surgery, he presented to the emergency room with pain and infection.  The wound was drained and his wife cared for it until it healed.  However, because the penile prosthesis did not work properly and caused him pain, it was removed in February 2007.  Since then, the Veteran has not been able to obtain an erection, the penis has had a hole at the top related to the surgery, and it bends in a strange way.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability ... were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B); Viegas v. Shinseki, 705 F.3d 1374 (Fed.Cir.2013).  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided." 38 C .F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet.App. 362 (2013). 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).

VA treatment records and history provided by the Veteran reflect that in 1985, the Veteran received an inflatable penile prosthesis that worked until a malfunction in approximately 2000.  In 2001, that prosthesis was removed and he was given a semi-rigid prosthesis that worked for five years.  Both of those surgeries were performed at non-VA facilities.  In January 2006, the Veteran presented to the VA stating that the semi-rigid implant would constantly bend to the left and dig into his thigh causing discomfort.  The plan was to replace the prosthesis with an inflatable prosthesis.  It was stated that all potential risks and benefits were explained to the Veteran.  On January 30, 2006, at the VA, the semi-rigid implant was removed and an inflatable prosthesis was placed by three attending surgeons.  Two weeks following discharge, there were no signs of drainage or infection of the groin.  There was some slight tenderness in the scrotom.  In March 2006, the Veteran reported some pain on the left side of the penis; his scars were well-healed.  In May 2006, he reported considerable pain at the junction of the penis and suprapubic region where plastic tubing could be felt under the skin and along the anterior scrotum.  There was no sign of infection or erosion.  He was given the option of removing the implant and replacing it with a semi-rigid implant or allowing more time for the pain to possibly resolve.  He declined re-operation.  In September 2006, there was continuing pain and the Veteran was not able to inflate the prosthesis due to that pain.  At the time, there was a lump at the base of the penis that was consistent with a reservoir pump.  In November 2006, it was decided that the inflatable device should be removed due to the protrusion and infection.  The Veteran had wanted a semi-rigid device to be placed, however, due to infection, the inflatable implant was removed in January 2007.  The urologist did not recommend the placement of another prosthesis due to previous infection, and no additional prosthesis was placed.  Two weeks later, the Veteran reported to the emergency room with drainage and pain at the wound site.  The wound was drained and redressed.  Records dated following this event are negative for any indication of a residual infection or other symptoms related to the 2007 removal.

On October 2014 VA examination, the examiner reviewed the VA record surrounding the removal and replacement of the Veteran's prosthesis, and then subsequent removal, and concluded that the Veteran did not have an additional disability following the VA surgery.  The examiner explained that prior to the 2006 procedure, the Veteran was experiencing erectile dysfunction and chronic penile pain.  The 2006 procedure was attempting to address those symptoms, but did not fix them and the Veteran was left with erectile dysfunction.  As a result, there was no additional disability following the procedure.  The examiner also found no indication of carelessness, negligence, lack of proper skill or error in judgment or other instance of fault on the part of the VA as due to the removal and placement, and subsequent removal, of the erectile prosthesis, as there was no evidence that the prosthesis was not placed correctly or resulted in infection that contributed to chronicity of symptomatology.  In that regard, physical examination showed a normal penis, testes, and epididymis.

In this case, the Board finds that there is no additional physical disability, to include the contended penile deformity and erectile dysfunction, related to the January 2006 removal and replacement of prosthesis, and subsequent removal of prosthesis.  As explained by the VA examiner, the Veteran's symptoms before and after the surgery were the same, that of erectile dysfunction and pain.  Although the Veteran experienced an infection of the surgical site for which he received additional treatment, that infection was noted in the VA treatment records to resolve.  Following the removal of the prosthesis in 2007, and during the appeal period beginning in in 2009, there has been no indication of an additional physical disability related to the 2006 procedure.  Significantly, on 2014 VA examination, physical examination of the penis was normal.  There was no indication of deformity of the penis.  Accordingly, because there is no indication of a qualifying additional disability, and in that regard no indication that the Veteran's symptoms prior to the January 2006 and January 2007 operations increased in severity or were aggravated, the claim for compensation under 38 U.S.C.A. § 1151 cannot prevail.

The Board acknowledges the Veteran's assertion that he suffers from an additional qualifying disability due to the two operations completed at the VA for removal, replacement, and then removal of an erectile prosthesis.  The Board acknowledges that the Veteran is competent to describe symptoms capable of lay observation, such as erectile dysfunction and deformity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He is not competent, however, to offer a medical diagnosis or etiological opinion in this case.  In that regard, the Board finds that his statements are outweighed by the VA examiner's opinion.  Specifically, on 2014 VA examination, the examiner reviewed the medical records and completed physical examination of the Veteran and concluded that the Veteran's pain and erectile dysfunction were the same prior to and following the VA procedures.  There was no indication of a penile deformity or open hole on the penis, as the Veteran contends. Additionally, the VA treatment records dated following the emergency room visit in January 2007 are also negative for any indication of deformity or hole on the penis.  Therefore, as there is no competent or probative evidence of an additional qualifying disability, the claim for compensation under 38 U.S.C.A. § 1151 for removal, replacement, and then subsequent removal of a penile prosthesis by the VAMC must be denied.

Moreover, the Board finds that there was informed consent in this case, as such was noted in the treatment records prior to the 2006 surgery, and the record includes the informed consent for the 2007 removal of prosthesis.  The 2007 consent form states that erectile dysfunction, pain, and deformity are risks of the procedure.

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction and erectile deformity related to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center must be denied.


REMAND

The Veteran contends that he suffers from depression due to the removal, replacement, and then subsequent removal of a penile prosthesis performed at a Department of Veterans Affairs Medical Center.

VA treatment records dated in April 2009 reflect the Veteran's report of significant difficulty over circumstances surrounding the removal of his penile implant.  He felt that the urology department messed up his implant.  He was fixated and was unable to resolve the situation satisfactorily.  The diagnosis was "adjustment."  In May 2009, the Veteran reported a two year history of depression with some sense of worthlessness over complications of a penile implant in 2006.  He was diagnosed with depressive disorder, not otherwise specified.

On October 2014 VA psychiatric examination, the Veteran reported that he was depressed because of his erectile dysfunction.  He did not feel like a man due to the surgery.  The Veteran's life prior to the operation was reported to be very similar to his current level of functioning.  The primary difference was a poor relationship with his wife who he stated he was angry because they couldn't have sex.  However, his wife was present during the interview and there was no indication of stress or anger between the couple, nor did they offer any specific example of their "bad relationship now."  The examiner diagnosed a dysthymic disorder that was determined to be at least as likely as not due to carelessness, negligence, lack of proper skill or error in judgment or other instance of fault on the part of the VA prior to and in furnishing surgical treatment.  The examiner concluded that the Veteran's dysthymic disorder was due to his inability to obtain an erection.

In this case, it is unclear from the 2014 VA opinion whether the Veteran suffers from a qualifying additional psychiatric disability due to the removal, replacement, and then subsequent removal of a penile prosthesis performed in January 2006 and January 2007.  If the Veteran suffered from depressive symptoms related to his erectile dysfunction prior to these procedures, then it is unclear whether his symptoms were permanently aggravated by the procedures to qualify as an additional disability under38 C.F.R. § 3.361(c)(1) .  Then, if the Veteran does suffer from an additional qualifying disability, it is unclear whether the disability was an event not reasonably foreseeable.  Thus, clarification is necessary on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's depression or dysthymia.  The examiner should review the claims file.  The examiner is requested to provide an opinion with supporting rationale for the following questions:

a) Did the Veteran suffer from depression or dysthymic disorder prior to the 2006 removal and replacement of his penile prosthesis, and then 2007 removal of the prosthesis?  The examiner should discuss the October 2014 VA opinion relating the Veteran's dysthymia to his erectile dysfunction, which was present prior to the 2006 surgery.  

b)  If the answer to a) is yes, was his depression or dysthymic disorder permanently aggravated by the 2006 removal and replacement of penile prosthesis, and the 2007 removal of the prosthesis?

c)  Is the Veteran's current depression or dysthymia disorder an event not reasonably foreseeable (based on what a reasonable health care provider would have foreseen) following the 2006 removal and replacement of his penile prosthesis and subsequent 2007 removal of prosthesis?

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


